Citation Nr: 0946189	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility from December 28, 2006, to 
January 17, 2007.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from September 1999 to 
September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was filed in 
April 2007, a statement of the case was issued in September 
2007, and a substantive appeal was received in September 
2007.  The Veteran and his mother testified at a Board 
hearing in October 2008; the transcript is of record.

The appeal is REMANDED to the VAMC.  VA will notify the 
Veteran if further action is required on his part.


REMAND

Initially, the Board notes that the September 2007 Statement 
of the Case contains a summary of evidence, and the majority, 
if not all, of the evidence referenced is not of record.  The 
Veteran's claims folder has been received, and such documents 
are not contained therein.  Specifically, the claims folder 
does not contain the following documents referenced in the 
September 2007 Statement of the Case:  (1)  February 2007 
receipt of the UB 92 claim from University Community Hospital 
for dates of service from December 12, 2006, to January 17, 
2007; (2) March 22, 2007 review under the Millennium Health 
Care and Benefits Act and Chief Medical Officer opinion; (3) 
Letters of approval dated on March 23, 2007 sent to the 
Veteran and University Community Hospital authorizing the 
dates of service, December 12, 2006, to December 22, 2007; 
(4) Notice of Disagreement from Lakeland Regional Medical 
Center regarding approved to stability of December 22, 2006 
Millenium Bill; (5)  An appeal CMO review and stabilization 
date changed to December 27, 2006.  Thus, it is imperative 
that the Veteran's entire claims folder and Medical 
Administrative Service file, to include all of the documents 
referenced hereinabove and in the Statement of the Case, 
should be provided for review.  

Specifically, the appellant is seeking entitlement to 
reimbursement or payment for unauthorized medical expenses 
incurred at a private facility from December 28, 2006, to 
January 17, 2007.  The Board has reviewed the medical records 
from University Community Hospital which reflect an admission 
date of December 12, 2006, and a discharge date of January 
17, 2007.  He was initially admitted through the emergency 
department due to complaints of unconsciousness/overdose.  
Upon discharge on January 17, 2007, he was transferred to a 
VA medical facility.  While partial reimbursement for 
treatment rendered from December 12, 2006, to December 27, 
2006, was awarded, VA has denied entitlement to reimbursement 
for the period December 28, 2006, to January 17, 2007, on the 
basis that the medical care was not for a continued medical 
emergency, and he was stable to be transferred to a VA 
facility on December 28, 2006.  

VA has essentially determined that the Veteran's condition 
had stabilized on December 28, 2006, and the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment was not for a 
continued medical emergency, and he could have been safely 
transferred to a VA or other Federal facility.  

In April 2007 correspondence from an Appeals Nurse at the 
University Community Hospital, it reflects that VA determined 
that on December 22 the Veteran was medically stable and 
could have been transferred to a VA facility.  Per University 
Community Hospital, the Veteran was not medically stable as 
he remained on a Diprivan drip and was febrile.  
Additionally, a VAMC did not have a bed available to accept 
the Veteran for transfer.  A bed did not become available 
until January 16, and he was transferred to the VAMC on 
January 17 to acute rehab.  The Appeals Nurse stated that 
medically necessary acute care was rendered to the Veteran 
when no VA facilities were reasonably available.  

In light of such correspondence, VA should outline the bases 
for the Veteran not being transferred to a VA facility on 
December 28, 2006 and/or prior to January 17, 2007.  
Moreover, the Board has determined that the issue of whether 
the Veteran's medical condition had stabilized during any 
point of his admission is medical in nature and must be 
addressed by appropriate medical personnel.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's entire claims folder 
and Medical Administrative Service file, 
to include all of the documents 
referenced hereinabove and in the 
Statement of the Case, should be 
associated with the current claims 
folders of record.

2.  An appropriate official at the agency 
of original jurisdiction should outline 
the steps taken to secure the Veteran's 
transfer to a VA or other federal medical 
facility, and outline the bases for non-
transfer.

3.  The Veteran's claims folder should be 
referred to an appropriate VA physician 
for an opinion as to whether at any time 
during the course of his admission from 
December 28, 2006, to January 17, 2007, 
at University Community Hospital, the 
Veteran's condition was stable to allow 
for transfer to a VA medical facility.

The physician should also provide an 
opinion as to whether or not a VA or 
other federal facility was feasibly 
available and whether an attempt to use 
them on or after December 28, 2006, would 
not have been considered reasonable by a 
prudent layperson.  Specifically, the 
physician should comment on whether the 
nearest VA facility was capable of 
providing the specific type of care 
required by the Veteran during his 
December 28, 2006, to January 17, 2007, 
treatment at University Community 
Hospital.

This report must include a discussion of 
the clinical evidence on file, including 
the medical records of the Veteran's 
treatment at University Community 
Hospital.  The rationale for any opinion 
expressed should be set forth.

4.  Then, after ensuring that the actions 
requested have been completed, the VAMC 
should, again, review the record 
considering all of the evidence.  If the 
determination of this claim remains 
unfavorable to the Veteran, the VAMC must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.  Upon 
return to the Board for further appellate 
consideration, the VAMC should ensure 
that the entirety of the Veteran's claims 
folder is forwarded to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


